On Petition for Rehearing.
Rabb, J.
5. Appellee, in its petition for rehearing in this ease, earnestly insists that it should be granted: (1) Because the court could not properly consider and decide any question in the case raised by appellant’s assignment of errors, for the reason that appellant’s brief failed to comply with the provisions of clause five of *656rule twenty-two of tlie rules of this court, and (2) that the decision of the court upon the question presented is erroneous. The rule of this court referred to requires appellant in his brief to set forth a concise statement of so much of the record as fully presents the error relied upon for reversal.
6. The transcript in this case is very brief. The only question involved in the appeal is the sufficiency of the third paragraph of appellee’s answer, and fully to present this question appellant should have set out in his brief the original complaint and the paragraph of answer to which the demurrer was addressed. This, he did not do, but referred to the transcript by page and line where it might be found, and then proceeded properly to state the points and authorities relied upon for reversal, and his argument to support it. Appellee filed its answer brief, in which it took up the questions presented by the assignment of errors, the points, authorities and argument of appellant, and discussed them on their merits, without in any manner making the point that the questions raised and discussed by appellant’s assignment of errors and his argument were not properly before the court for decision, on account of appellant’s failure to comply with any rule of the court. Long afterwards, appellee filed a motion to dismiss this appeal, for the reason that no question was presented by the record on account of the failure of appellant to comply with the rule of this court referred to. This motion was overruled, for the reason that it came too late. Raley v. Evansville Gas, etc., Co. (1909), 43 Ind. App. 57. We then held that the right to insist on the dismissal of an appeal on this ground was waived by appellee’s filing an answer brief on the merits,’ and we now hold that an objection to the consideration of questions raised by the assignment, on the ground that appellant’s brief does not comply with the rules of this court, to be available, must be presented at the first opportunity, and that all such objections are waived by filing an answer brief on the merits.
*6577. 8. The court may, in its own discretion, refuse to consider the questions that are not properly presented in appellant’s brief, even though no objection to their eonsideration has been made by appellee on this ground; but so far as the right of the appellee to insist that they shall not be considered, it is waived by failure to make it at the proper time. The same rule of the court to which appellee appeals expressly provides that “no alleged error or point not contained in the statement of points, shall be raised afterwards * * * on petition for rehearing, ’ ’ and it has been held repeatedly by this court that questions not raised in the original brief presented by the parties, either appellant or appellee, will not be considered when raised for the first time on a petition for rehearing. Underwood v. Sample (1880), 70 Ind. 446; Porter v. Choen (1878), 60 Ind. 338; Armstrong v. Hufty (1901), 156 Ind. 606; Haas v. City of Evansville (1898), 20 Ind. App. 482.
4. Appellee insists that the court is in error in holding that the amendment to the original complaint as shown in the opinion did not introduce into the case a new cause of action, which was barred by the statute, and that the facts stated in the original complaint are insufficient to make out a case for appellant, as decided by this court on the former appeal (Evansville Gas, etc., Co. v. Raley [1906], 38 Ind. App. 342).
"With reference to this last point, it is sufficient to say that the case when before this court on the former appeal was decided upon the evidence, not the pleadings, and it was then held that the evidence did not sustain the allegations of the complaint, and not that the allegations of the complaint were insufficient to state a cause of action.
It was charged in the original complaint, and is charged in the amended complaint now before us, to which appellee’s third paragraph of answer is addressed, that appellee knew *658and appellant did not know of the defective condition of the insulation of its wires, and of the rotten and doty condition of its poles, when it sent appellant, its servant, upon the rotten and doty pole to work among the defectively insulated electric wires, over which was passing a dangerous and deadly current of electricity. The court said, in passing upon the evidence: “Neither the employer nor employe knew the condition of the poles or wires. ’ ’ If the employer had known of the condition of the poles and wires, and the employe did not know of their condition, as averred in the complaint, and they were in the defective condition as therein alleged, and the employe was sent by the employer to work among the wires, under such circumstances, a different question would have presented itself.
9. 10. There can be no serious question but that the complaint, to which appellee’s third paragraph of answer is addressed, does state a good cause of action against appellee, regardless of all the new averments brought into the complaint by amendment, and without aid from them, and that appellant, if he proved all the facts originally averred, would be entitled to recover, though there was an entire failure on his part to prove any fact brought into the complaint by the amendment; and if it were conceded that appellee is right in its contention that, where a new act of negligence is brought into a complaint to recover damages' resulting from negligence charged against a defendant, the statute of limitations will apply to the new act of negligence as of the date on which it was brought into the complaint by way of amendment; and if it were also conceded that the facts brought into the complaint in this case by way of amendment did state a new and independent act of negligence, an action for which was barred by the statute of limitations, still appellee’s answer was bad. It undertook to answer the entire complaint, and was clearly bad as to those averments of the complaint which charged appellee with negligence in failing properly to in*659sulate its wires, and in sending appellant to work among such defectively insulated wires without notice. It is well settled by repeated decisions of the Supreme Court and of this court that an answer that purports to answer the entire complaint, and answers only a part, is bad. 2 Burns’ Digest, 1729, and cases there cited on this subject.
Therefore, in any view that may be taken of this question, the action of the court in overruling appellant’s demurrer to this paragraph of answer, was error.
Appellant’s petition for rehearing overruled.